DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11, 12, 14, 15 and 17-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2013/0062226).

    PNG
    media_image1.png
    252
    537
    media_image1.png
    Greyscale

Claim 1
Lee discloses a package (102) comprising a first portion defining a first chamber (118) containing a prophylactic device (122); and a second portion defining a second chamber (116) containing a quantity of lubricant composition (120); wherein the first chamber of the first portion and the second chamber of the second portion are arranged to separably engage one another about external surfaces of the first portion and the second portion so as to form a unitary package, wherein the external surface of one of the first portion and the second portion defines a depression that separably engages a protrusion defined by the external surface of the other one of the first portion and the second portion so as to form the unitary package (see figure above and [0021]-[0023]).  Lee discloses the first and second portions are separably connected by a perforation line (124a) (see [0022]).    
Claim 2
Lee further discloses each of the first portion and the second portion comprises a backing layer (112) defining the external surface thereof and a sealing layer (114) engaging the backing layer so as to form the first chamber and the second chamber respectively (see figure 2).
Claim 3
Lee further discloses the sealing layer comprises a foil sealing layer (see [0024]).
Claim 4
Lee further discloses the sealing layer is a frangible layer.  Lee discloses the sealing layer is made from foil/aluminum material (see [0024]) being the same material used by the applicant invention.   
Claim 6
Lee further discloses the first portion containing the prophylactic device includes a first backing layer (defined by portion of layer 112 from the first portion) and a first sealing layer (defined by portion of layer 114 from the first portion) engaging the first backing layer so as to define the first chamber and contain the prophylactic device within, the prophylactic device being dispensable from the first chamber upon at least partial removal of the first sealing layer from the first backing layer, and wherein the second portion containing the quantity of lubricant composition includes a second backing layer (defined by portion of layer 112 from the second portion) and a second sealing layer (defined by portion of layer 114 from the second portion) engaging the second backing layer so as to define the second chamber and contain the quantity of lubricant composition within, at least a portion of the quantity of lubricant composition being dispensable from the second chamber upon compression of the second chamber about the external surface of the second portion such that the engagement of the second sealing layer with the second backing layer is at least partially broken (see figure 2, [0021] and [0023]).
Claim 7
Lee further discloses the second chamber includes a dispensing zone (126) in fluid communication with the second chamber and through which at least a portion of the quantity of lubricant composition is dispensable in response to compression of the second chamber about the external surface of the second portion such that the engagement of the second sealing layer with the second backing layer is at least partially broken (defined by slit 128) about the dispensing zone (see [0023] and figure 1).
Claim 11
Lee further discloses the prophylactic device comprises a condom or a pre- lubricated condom (see [0022]).
Claim 12
Lee further discloses the unitary package is separable into the first portion and the second portion upon disengagement of the external surfaces of the first portion and the second portion.  Lee discloses the first and second portions are separably connected by a perforation line (124a) (see [0022]).
Claim 14
Lee discloses a method of providing a lubricated prophylactic device comprising containing a prophylactic device (122) within a first chamber (118) of a first portion; containing a quantity of lubricant composition (120) within a second chamber (116) of a second portion; and separably engaging the first chamber of the first portion and the second chamber of the second portion about external surfaces of the first portion and the second portion so as to form a unitary package (102), wherein separably engaging the first chamber of the first portion and the second chamber of the second portion comprises separably engaging a depression defined by the external surface of the first portion with a protrusion defined by the external surface of the second portion so as to form the unitary package (see figure above).  Lee discloses the first and second portions are separably connected by a perforation line (124a) (see [0022]).  
Claim 15
Lee further discloses containing the prophylactic device within the first chamber comprises engaging a first backing layer (defined by portion of layer 112 from the first portion) defining the external surface of the first portion with a first sealing layer (defined by portion of layer 114 from the first portion) so as to form the first chamber with the prophylactic device contained within (see figure 2 and [0021]).
Claim 17
Lee further discloses engaging the first backing layer with the first sealing layer comprises engaging a foil sealing layer (see [0024]) with the first backing layer (see figure 2 and [0024]).
Claim 18
Lee further discloses engaging the first backing layer with the first sealing layer comprises engaging a frangible layer (114) with the first backing layer.  Lee discloses the sealing layer is made from foil/aluminum material (see [0024]) being the same material used by the applicant invention.
Claim 19
Lee further discloses compressing the second chamber about the external surface of the second portion such that the engagement of the second sealing layer with the second backing layer is at least partially broken about a dispensing zone (126) in fluid communication with the second chamber and so as to dispense at least a portion of the quantity of lubricant composition from the dispensing zone ([0023]).
Claim 21
Lee further discloses disengaging the external surfaces of the first portion and the second portion of the unitary package to separate the unitary package into the first portion and the second portion.  Lee discloses the first and second portions are separably connected by a perforation line (124a) (see [0022]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0062226) as applied to claim 2 or 15 respectively above, and further in view of Osborne (US 2013/0319425).
Claims 5 and 16
Lee does not disclose the sealing layer being removable and re-sealable to the backing layer of the first portion.  However, Osborne discloses a package for enclosing a condom, the package comprising a sealing layer/base (12) and a backing layer/lid (14) removable and resealable from each other.  Osborne discloses after use, the condom could be replaced into the package and reseal the sealing layer/base and a backing layer/lid together, for sanitary disposal of the used condom (see [0022]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the package of Lee having the backing and sealing layers of the first portion being removable and resealable from each other as taught by Osborne for sanitary disposal of the used condom.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0062226) as applied to claim 8 above, and further in view of Chopdat (WO 2013084007).
Claim 9
Lee discloses the first and second compartments separably engaged to each other (see figure 2).  Lee discloses the first and second portions are separably connected by a perforation line (124a) (see [0022]).  Lee does not disclose the external surface of the first portion defining the depression formed as an annular ring or congruent shape that separably engages the protrusion defined by the external surface of the second portion.  However, Chopdat discloses a condom package comprising a first compartment (defined by space where condom 10 is disposed) for storing a condom and a second compartment (5) for storing liquid or gel compound, wherein both compartments has a circular shape, wherein the condom compartment include an annular depression (4) for accommodate a rolled wall portion of the condom (see page 10 lines 13-32, page 11 lines 1-3 and, figures 1B and 1C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first portion and/or first compartment of Lee having an annular ring depression as taught by Chopdat for properly fitting the prophylactic device within the first chamber.  After Lee is modified by Chopdat, the annular ring depression would still be separably engaged with the protrusion of the second portion.  
Claim 10
Lee does not disclose external surface of the second portion defining the depression formed as an annular ring that seaparably engages the protrusion defined by the external surface of the first portion.  However, Chopdat discloses a condom package comprising a first compartment (defined by space where condom 10 is disposed) for storing a condom and a second compartment (5) for storing liquid or gel compound, wherein both compartments has a circular shape, and wherein the external surface of the second compartment formed as an annular ring depression (defined by lower and/or edge portions of the second compartment) (see figures 1B and 1C).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second portion and/or second compartment having a circular/annular shape since it is recognize that a mere change of shape is within the skill of an ordinary artisan in the art and would yield only predictable results.

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive.  Regarding applicant’s argument that Lee fails to disclose the limitation “the external surface of one of the first portion and the second portion defines a depression that separably and directly engages a protrusion defined by the external surface of the other one of the first portion and the second portion so as to form the unitary package” as recited in amended claim 1, and the limitation “separably engaging the first chamber of the first portion and the second chamber of the second portion comprises separably and directly engaging a depression defined by the external surface of the first portion and the second portion with a protrusion defined by the external surface of the other one of the first portion and the second portion so as to form the unitary package” as recited in amended claim 14, the examiner disagrees.  Lee discloses a package comprising two portions divided by a perforation line (124a) in which the depression part of the first portion/prophylactic compartment (118) separably engaged to the protrusion part of the second portion/lubricant compartment (116).  The first and second portions are separably engaged from one to another by the perforation line (124a) (see [0022]).  The examiner believes applicant is arguing more than the claimed limitation because nowhere in the claim is required how or when the first portion is separably engaged with the second portion.  The claims only require one of the portions including a depression and the other portion including a protrusion that are separably engaged one with the other.  The teachings of Lee discloses the two portions are separably connected one from the other by a perforation line disposed on the external surface of the package.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736